—In a proceeding pursuant to CPLR article 78 to review a determination of the Nassau County Civil Service Commission to refuse to process the promotions of certain employees of the Nassau County Department of Recreation and Parks, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Segal, J.), dated November 5, 1993, which, after a hearing, dismissed the petition.
Ordered that the judgment is affirmed, with costs.
Contrary to petitioners’ contention, the determination of the Nassau County Civil Service Commission was not arbitrary and capricious (see, Matter of Pell v Board of Educ., 34 NY2d 222; Board of Commrs. v Nassau County Civ. Serv. Commn., 121 AD2d 494).
Bracken, J. P., Santucci, Goldstein and Mc-Ginity, JJ., concur.